Opinion by
Hurt, J.
§ 809. Limitation; action on account. The items in the account sued on run back to the 1st day of January, 1876. This suit was instituted on the 1st day of July, *4621S81. The defendant pleaded the statute of limitations to all items to which the right of action accrued prior to two. years; also objected to evidence of any such items. His plea and objections were overruled by the court. This was error. Under the statute of this state upon this subject, an unbarred item does not draw after it preceding barred items of an account, and take them out of the operation of the statute of limitations. The account in'this case does not concern the trade of merchandise between merchant and merchant, their factors and agents. [Lowe v. Dowbarn. 26 Tex. 507.]
March 11, 1882.
Reversed and remanded.